Writ of Mandamus Dismissed; Opinion issued March 27, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00243-CV

                      IN RE TIMOTHY SCOTT HARRIMAN, Relator

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F94-01553-ML

                               MEMORANDUM OPINION
                          Before Justices Bridges, Murphy, and Lewis
                                  Opinion by Justice Bridges
       Relator contends the trial court failed to act on his motion for DNA testing. The facts and

issues are well known to the parties, so we need not recount them herein. The relief requested by

relator has been granted. Therefore, the issues presented in this petition are moot. See Dow

Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding). Accordingly, we

DISMISS relator’s petition for a writ of mandamus.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE



130243F.P05